Citation Nr: 9907282	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  98-01 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for a left knee disorder, 
currently evaluated as 20 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1972 to 
April 1983.

This appeal arises from an October 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied a rating in excess of 20 
percent for a left knee condition.


REMAND

The veteran has requested an increased rating for a left knee 
condition.  Since this condition was previously service 
connected and rated, and the veteran is asserting that a 
higher rating is justified due to an increase in severity of 
the disability, his claim must be deemed "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  See Caffrey v. 
Brown, 6 Vet.App. 377, 381 (1994).

A review of the record shows that a July 1997 examination 
performed at the VA Medical Center (VAMC) in Oklahoma City 
found slightly limited flexion of the left knee, in addition 
to audible and palpable crepitus, extensive surgical scars 
and mild hypertrophy of the knee joint.  The left knee was 
described as stable on the examination date, although no 
specific test results were detailed, and the veteran reported 
that he frequently used a cane for stabilization.  The 
examiner diagnosed chronic degenerative joint disease of the 
left knee with generally moderate, and occasionally severe, 
incapacitation due to pain.  The veteran also appears to have 
been scheduled for a left knee replacement, but no records of 
such surgery are available.

At his hearing before the Board, the veteran testified that 
his left knee was constantly in "toothache"-like pain, 
would periodically swell up "if I step wrong," and caused 
him to favor his right leg to keep weight off the left knee.  
He also advised that the knee had become worse since his July 
1997 VA examination, and, in response to the Board's query, 
stated that he was willing to undergo further examination.  
Since the veteran's claim is well-grounded, pursuant to its 
duty to assist, the VA may be required to provide a new 
medical examination to obtain evidence necessary to 
adjudicate the increased rating claim.  Id., citing Proscelle 
v. Derwinski, 2 Vet.App. 629, 632 (1992).  The Board finds 
that a new VA examination is advisable in this instance, to 
attempt to distinguish and separately describe the 
disabilities imposed by the veteran's left knee conditions.  
The veteran is advised that failure to report for a scheduled 
VA examination may have adverse consequences, including the 
possible denial of his claim.  See 38 C.F.R. § 3.655(b) 
(1998); Connolly v. Derwinski, 1 Vet. App. 566 (1991).

Accordingly, the claim is REMANDED to the RO for completion 
of the following:

1.  The veteran should be afforded a VA 
orthopedic examination at a medical 
facility other than Oklahoma City, if 
feasible, to accurately determine the 
nature and extent of his disability due 
to instability or other impairment of the 
left knee, and that due separately to 
traumatic arthritis or degenerative 
arthritis (degenerative joint disease) of 
the left knee. Since it is important 
"that each disability be viewed in 
relation to its history[,]" 38 C.F.R. 
§ 4.1 (1996), the veteran's claims file 
should be made available to the examiner 
for review.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  The RO should specifically 
address the applicability of VAOPGCPREC 
23-97, 62 Fed. Reg. 63604 (1997) which 
held that a claimant who has arthritis 
and instability of the knee may be rated 
separately under diagnostic codes 5003 
and 5257.  If the determination remains 
adverse, the appellant should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals


- 3 -


